













exhibit1012017image1a01.jpg [exhibit1012017image1a01.jpg]




Federal Home Loan Bank of Des Moines
2017 Incentive Plan Document





























--------------------------------------------------------------------------------







CONTENTS








I.
Purpose



II.
Eligibility



III.
Plan Design



IV.
Administration of the Plan



V.
Miscellaneous Provisions



VI.
Definitions



Exhibit 1


Exhibit 2


    
    
    


    


    


    



















--------------------------------------------------------------------------------







I.
Purpose



The Federal Home Loan Bank of Des Moines (“Bank”) strives to attract, retain and
motivate employees of the Bank, and to focus its employees’ efforts on
fulfilling the Bank’s mission and vision within a safe and sound framework and
in a manner consistent with the Bank’s shared values. This 2017 Incentive Plan
(“Plan”) is designed to compensate Bank employees in a manner consistent with
these goals by:


•
Recognizing Bank employees for their individual and/or team contributions to the
Bank’s achievement of the Strategic Imperatives listed in the 2017-2019
Strategic Business Plan (“SBP”); and

•
Providing incentive awards that when combined with base salaries provide
competitive total cash compensation to Bank employees.



The Plan is effective for the calendar year beginning January 1, 2017. Awards
earned during the Performance Period under the Plan (“Plan Awards”) fall into
two separate subcategories: “Annual Awards” and “Deferred Awards.” (See Section
VI., Definitions, for a description of these terms).


The Plan shall remain in effect until the Human Resources and Compensation
Committee (“HRC”) of the Board of Directors (“Board”) terminates, replaces or
amends the Plan.


II.
Eligibility



All regular full-time and part-time (working at least 20 hours/week) employees
are eligible to participate in the Plan, with the exception of the Internal
Audit Department employees who may be eligible to participate in a separate
incentive plan as approved by the Board’s Audit Committee. Temporary employees,
interns or independent contractors are not eligible to participate in the Plan.


III.    Plan Design


The Plan includes two components:


• Bank-wide business performance goals aligned with the Bank’s SBP. These will
be quantitative goals tied to the Bank’s business and mission activities,
profitability, and risk management initiatives. There will be a diversity and
inclusion goal for Management Committee team members only..


• Individual and/or team goals for achievement of other objectives tied to the
strategic imperatives in the Bank’s SBP of Member Focus, Financial Management,
People and Culture, Public Mission and Operational Excellence.


The Plan is designed to emphasize overall Bank performance for officers and
certain other professionals and more specific operationally-focused goals
related to particular areas of responsibility for other employees that provide a
“line of sight incentive.”


Each calendar year the HRC shall establish one or more Bank-wide performance
goals, consistent with the SBP in effect during the Performance Period. Each
goal will be weighted, and shall have a threshold, target, and maximum level of
performance, as appropriate.


Each calendar year, employees and their managers will develop individual and/or
team goals in alignment with the strategic imperatives and strategies included
in the SBP.


Recognizing that circumstances and priorities may change, management may submit
to the HRC recommended revisions to Bank-wide performance goals. The HRC will
evaluate the submission and determine whether the Bank-wide performance goals
should be amended.





--------------------------------------------------------------------------------





Management may authorize changes to individual and/or team goals throughout the
Performance Period as priorities and circumstances dictate.


Bank-wide performance goal achievement levels that discretely fall in between
threshold, target and maximum performance levels will be interpolated, unless
otherwise directed in the design of a particular performance goal.


The total incentive target is a weighted average of the Bank-wide performance
goals and individual and/or team goals.


The following chart provides the threshold, target and maximum Plan Award
percentage payout opportunities for each level in the Bank, and associated
weights for Bank-wide performance goals and individual and/or team goals. The
chart also provides the portion of each Plan Award, if any, that is a Deferred
Award.




Classification
2017 Threshold/ Target/ Max
Plan Award as a % of Base Salary
Bank-wide Performance Goal
% of Total Plan Award
Individual and/or Team Goal
% of Total Plan Award
% of 2017 Plan Award Paid Annually
% of 2017 Plan Award Deferred
Tier 1 (CEO and President)


50.0 / 85.0 / 100.0
100%
0%
50%
50%
Tier 2 (EVPs)


40.0 / 60.0 / 80.0


100%
0%
50%
50%
Tier 3 (SVPs)
           
20.0 / 40.0 / 60.0


100%
0%
50%
50%
Tier 4 (Corporate VPs)
           
17.5 / 35.0 / 52.5
80%
20%
65%
35%
Tier 5
12.5 / 25 / 37.5


70%
30%
100%
N/A
Tier 6


10.0 / 20 / 30.0


60%
40%
100%
N/A
Tier 7


7.5 / 15 / 22/5
50%
50%
100%
N/A
Tier 8


5 / 10 / 15
40%
60%
100%
N/A
Tier 9


3 / 6 / 9
30%
70%
100%
N/A



The actual threshold, target, and maximum achievement levels for the Bank-wide
performance goals in the Plan are presented in Exhibit 1 (attached).


Bank-wide performance goals for the President and CEO, Executive Vice Presidents
and Senior Vice Presidents are weighted at 100% based on the Bank-wide goals in
Exhibit 1.


As noted above, for employees classified in Tiers 1-4, a portion of the Plan
Award will be paid as an Annual Award in the year following the Performance
Period and as a Deferred Award at the end of the Deferral Period. The Deferred
Award is designed to ensure that Bank management does not take short-term
measures in 2017 to secure incentive compensation that could be detrimental to
the long-term value of the Bank. This will ensure that management continues to
operate the Bank in a profitable and prudent manner for the long-term value of
its members.





--------------------------------------------------------------------------------





 
For the 2017 Performance Period, the 2017 Deferred Award is to be paid in 2021.
The Deferred Award earned during the Performance Period will be impacted by the
achievement level of economic value of capital stock (EVCS) in future periods.
See Exhibit 2 (attached) for more information on the final determination of the
Deferred Award.


Bank-wide Performance Goals


Bank-wide business performance goals are aligned with the Bank’s SBP. These will
be quantitative goals tied to the Bank’s business and mission activities,
profitability, and risk management initiatives. There will be a diversity and
inclusion goal for Management Committee team members only.


As a cooperative, the Bank needs to satisfy the expectations of members as both
shareholders and customers. Fulfilling that cooperative mission must be done in
a prudent manner so as to preserve the par value of capital stock, which is the
rationale for including risk management measures among the Bank’s performance
goals.


All employees should have a portion of their incentive potential tied to
Bank-wide performance so that everyone in the Bank, regardless of their role or
level in the organization, thinks about delivering value to the members,
managing the Bank effectively and efficiently, and doing so within an
appropriate risk and mission framework.


Given the environment in which the Bank operates, the Board will periodically
review achievement on the incentive goals and the HRC may consider changes to
the goals as appropriate and subject to the review and non-objection of the
FHFA. Structural changes in the financial services sector driven by factors
largely outside the Bank’s control (such as legislative changes) may necessitate
wholesale changes in how the Bank’s executives and other employees are rewarded.


Achievement Levels of Bank-wide Performance Goals in the 2017 Plan


The threshold, target, and maximum achievements levels for the Bank-wide
performance goals listed in the attached Exhibit 1 are calibrated based on
results from previous years and projections in the Bank’s 2017-2019 SBP.


2017 Individual and/or Team Performance Goals
Individual and/or team goals in the Plan are generally linked to the strategic
imperative in the Bank’s 2017-2019 SBP: Member Focus, Financial Management,
People and Culture, Public Mission and Operational Excellence.


The nature of individual and/or team goals varies depending on the individual’s
role and level in the organization. For example, an individual in the Enterprise
Risk Management department might have individual and/or team goals focused on
improving the Bank’s risk management infrastructure, while an employee in the
Credit Sales department might be focused on developing new or enhanced products
for the members.


Payout Determination


Annual and Deferred Awards earned during the Performance Period are payable in
2018 and 2021, respectively, and are subject to HRC approval. Notwithstanding
the formulaic computations of the Plan payouts based on incentive goal
achievement levels, actual payouts under the Plan are subject to the HRC’s
review and approval and are made at the HRC’s discretion subject to prior review
and non-objection by the Federal Housing Finance Agency (“FHFA”) for the Bank’s
Named Executive Officers (“NEOs”).







--------------------------------------------------------------------------------





The HRC may consider a variety of objective and subjective factors to decide on
the appropriate payouts including but not limited to: (i) operational errors or
omissions that result in material revisions to the financial results,
information submitted to the FHFA or data used to determine incentive payouts;
(ii) untimely submission of information to the Securities and Exchange
Commission (“SEC”), Office of Finance (“OF”), or the FHFA, or; (iii) failure to
make sufficient progress, as determined by the FHFA, in the timely remediation
of examination, monitoring, and other supervisory findings and matters requiring
attention.


The HRC shall consider the relevant facts and circumstances and reduce incentive
awards commensurate with the materiality of the exception relative to the Bank’s
financial and operational performance and financial reporting responsibilities.


The HRC also may determine a participant is not eligible to receive part or all
of any Plan Award payouts. Events that may justify such HRC action may include,
but are not limited to, the following:


•
a participant’s failure to achieve a “meets expectations” or higher evaluation
of overall job performance during a Performance Period;

•
a participant becomes subject to disciplinary action or probationary status at
the scheduled time of a Plan Award payout; or

•
a participant’s failure to comply with regulatory requirements or standards,
internal control standards, the standards of his or her profession, any internal
Bank standard, or failure to perform responsibilities assigned under the Bank’s
SBP.



As soon as feasible after the conclusion of each Performance Period, the HRC
shall review the Bank’s performance against its Bank-wide performance goals, and
if appropriate, shall approve the payout, if any.


As soon as feasible after conclusion of each Performance Period, the responsible
manager will determine the achievement and performance levels of individual
and/or team goals for participants. Executive Management (President and CEO and
Executive Vice Presidents) of the Bank will review, approve and submit to Human
Resources the Plan Awards for their areas of responsibility. Executive
Management and Human Resources will together calibrate the individual and/or
team payouts across the Bank. Human Resources, after considering each
participant’s performance against individual’s goals, shall recommend to the HRC
the payout levels for approval.


Plan Awards are determined based on the participant’s actual earned base salary
or wages for hours worked, including overtime and hours paid under the Bank’s
paid time off policies, as applicable, but in any case excludes any bonus,
incentive compensation, severance payments, or long-term disability insurance
payments paid for the current or a prior year. In the event a participant
receives a raise during a calendar year, the participant’s compensation for the
year will reflect the actual wages paid to the participant for the year. A
participant who has a hire date prior to the beginning of the Performance Period
is eligible to receive a full Plan Award. A participant who has a hire date
after the beginning of the Performance Period is eligible to receive a prorated
Plan Award based on the employee’s eligible earnings earned during the Plan
Year. A participant hired on or after October 1 of the Performance Period is not
eligible to receive a Plan Award for the Performance Period in which they were
hired.


Unless otherwise directed by the HRC, Plan Award payouts shall be made in a lump
sum through regular payroll distribution, typically within 75 days after the end
of the Performance Period (in the case of an Annual Award) or Deferral Period
(in the case of the Deferred Award), but in any event by the end of the calendar
year following the Performance Period or Deferral Period, as applicable, for
which payout approval has been received. Appropriate provisions shall be made
for any taxes that the Bank determines are required to be withheld from any
payment under applicable laws or other regulations of any governmental
authority, whether federal, state or local.







--------------------------------------------------------------------------------





Employees whose employment ends before any Plan Award payout will not be
eligible for award payouts under the Plan unless otherwise provided for herein
or in any Executive Employment Agreement. The HRC has the sole discretion to
determine whether a payout is made to the participant, and the amount of any
such payout.


Employees whose termination occurs as the result of death or Disability shall be
eligible to receive a prorated Plan Award for the Performance Period in which
the termination occurs in an amount based upon the employee’s eligible earnings
earned during the Plan Year. The prorated Plan Award for the Performance Period
will be determined based upon actual achievement levels for Bank-wide
performance goals and Target achievement levels for individual and/or team
goals, and will not be subject to an EVCS modifier. Such employees will also be
eligible to receive deferred awards earned but not yet approved for payout from
periods occurring prior to the Performance Period. All payouts of deferred
awards from prior periods will be based on actual achievement levels attained
during such periods, and will not be subject to an EVCS modifier. All awards
will be payable in a single lump sum typically within 75 days, but in any event
by the end of the calendar year, following the end of the Performance Period
that the death or Disability occurred.


Employees whose termination occurs as the result of a Retirement or Reduction in
Force are eligible to receive a prorated Plan Award for the Performance Period
in which the termination occurs in an amount based upon the employee’s eligible
earnings earned during the Plan Year unless otherwise provided for herein or in
any Executive Employment Agreement. The prorated Plan Award will be determined
based upon actual achievement levels for Bank-wide performance goals and Target
achievement levels for individual and/or team goals, and will not be subject to
an EVCS modifier. Such employees will also be eligible to receive deferred
awards earned but not yet approved for payout from periods occurring prior to
the Performance Period. The amount of payouts on deferred awards from prior
periods, as well as any portion of the prorated Plan Award that constitutes
Deferred Awards, will be determined in accordance with the terms of the Plan
unless otherwise provided for herein or in any Executive Employment Agreement.
All payments will be made typically within 75 days, but in any event by the end
of the the calendar year, following the Performance Period or Deferral Period,
as applicable.


A participant who is transferred, promoted, or demoted during a Performance
Period may receive a prorated Plan Award based on the actual time in each
position during the Performance Period. All payments will be made typically
within 75 days, but in any event by the end of the calendar year, following the
Performance Period or Deferral Period, as applicable.


An employee who receives an Annual Award under the Plan may defer the payment of
the Annual Award by executing a timely deferral election under the BEP. Any
election to defer the payment of an Annual Award must be made in compliance with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, and Treasury regulations relating thereto (“Section 409A”), and the
BEP. No election to defer the payment of an Annual Award shall become effective
until twelve (12) months after the deferral election is made, and the payment of
the Annual Award must be deferred for a period of at least five (5) years beyond
the date such Annual Award would otherwise have been paid.


In the event an employee is considered a Specified Employee, payment of benefits
under this Plan shall not commence until six months following the employee’s
separation from service as defined under Section 409A.


IV.    Administration of the Plan
The Bank’s Board of Directors is ultimately responsible for the Plan, including
its amendment, replacement or termination. The HRC has the full power and
authority of the Board to construe, interpret and administer the Plan. Any
decision arising out of or in connection with the construction, interpretation
or administration of the Plan lies within the HRC’s absolute discretion and is
binding on all parties.





--------------------------------------------------------------------------------







The HRC shall:


•
Approve Bank-wide performance goals.



•
Approve the range of potential payout opportunities for Plan participants.



•
After the end of a Performance Period, approve any Annual Awards.



•
After the end of the Deferral Period, approve any Deferred Awards for qualifying
eligible officers.



•
Render any decisions necessary with regard to the interpretation of the Plan.



Day-to-day administration of the Plan is delegated to those in the Bank
responsible for Human Resources functions.


V.     Miscellaneous Provisions


The Plan, in whole or in part, may at any time or from time to time be amended,
suspended or reinstated and may at any time be terminated by the HRC.


No amendment, suspension or termination of the Plan shall, without the consent
of the participants, affect the rights of the participants to any payout
previously approved by the HRC.


No participant has the right to alienate, assign, encumber, or pledge his or her
interest in any payout under the Plan, voluntarily or involuntarily, and any
attempt to do so is void.


This document is a complete statement of the Plan and supersedes all prior
plans, representations and proposals written or oral relating to its subject
matter. The Bank is not bound by or liable to any participant for any
representation, promise or inducement made by any person which is not expressed
in this document.


This Plan shall not be considered a contract of employment and nothing in the
Plan shall be construed as providing participants any assurance of continued
employment for any definite period of time, nor any assurance of current or
future compensation. This Plan shall not, in any manner, limit the Bank’s right
to terminate compensation and employment at its will, with or without cause.


Participation in the Plan and the right to receive awards under the Plan shall
not give a participant any proprietary interest in the Bank or any of its
assets. Nothing contained in the Plan shall be construed as a guarantee that the
assets of the Bank shall be sufficient to pay any benefits to any person. A
participant shall for all purposes be a general creditor of the Bank. Each
payment shall be from the general assets of the Bank.


The Plan shall be construed in accordance with and governed by the State of Iowa
except to the extent superseded by federal law.


It is intended that the awarding, vesting and payment of any award will comply
with Section 409A, so as not to subject any participant to the payment of any
interest or tax penalty, provided, however, that neither the Bank, the HRC, the
Board, or any directors, officers, employees, consultants or other agents shall
be liable to a participant or otherwise responsible for any such interest and
tax penalties. Neither the Bank nor the employee may accelerate a payment into a
calendar year not specified in the Plan nor defer or postpone a payment into a
year following the calendar year specified in the Plan, except as may be
permitted by Section 409A.







--------------------------------------------------------------------------------





VI.    Definitions.


As used in this document, the following definitions apply:
(a)
“Annual Award” is the portion of the Plan Award that can be earned during the
Performance Period and paid in the calendar year following the Performance
Period.



(b)
“BEP” shall mean the Federal Home Loan Bank of Des Moines Benefit Equalization
Plan, as amended and restated from time to time.



(c)
“Deferral Period” is the three calendar year period after which the Deferred
Award can be paid. The Deferral Period begins January 1 immediately following
the Performance Period (January 1, 2018 - December 31, 2020).    

(d)
“Deferred Award” is the portion of the Plan Award that can be earned during the
Performance Period and paid in the calendar year following the Deferral Period
subject to the applicable EVCS modifier.

(e)
“Disability” shall mean that an employee is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, and which has rendered the employee incapable of performing his or her
duties to the Bank, receiving benefits under a disability plan sponsored by the
Bank, for a period of not less than three (3) months.

(f)
“Performance Period” is the one calendar year period during which a Plan Award
can be earned (January 1 - December 31, 2017).

(g)
“Plan Award” is the award that can be earned during the Performance Period.

(h)
“Reduction in Force” is a decision by the Bank to reduce the number of Bank
employees, which results in the involuntary termination of one or more Bank
employees for reasons unrelated or not exclusively related to the performance of
such employee or employees.

(i)
“Retirement” means an employee’s voluntary termination of his/her employment
based on the attainment of at least age 55 and completion of at least 5 years of
service with the Bank or as permitted under Section 409A of the Internal Revenue
Code of 1986, as amended. With respect to a Plan participant who is eligible to
receive a Deferred Award, the date of such employee’s retirement as well as
other terms and conditions that provide for an orderly transition must be
mutually agreed to by the employee and the Bank in order for the employee to
meet the definition of Retirement as provided herein.












--------------------------------------------------------------------------------






Exhibit 1


The Board of Directors has the final decision on incentive awards. The Board may
consider a variety of objective and subjective factors to decide on the
appropriate payouts including but not limited to: (i) operational errors or
omissions that result in material revisions to the financial results,
information submitted to the FHFA or data used to determine incentive payouts;
(ii) untimely submission of information to the Securities and Exchange
Commission (“SEC”), Office of Finance (“OF”), or the FHFA, or; (iii) failure to
make sufficient progress, as determined by the FHFA, in the timely remediation
of examination, monitoring, and other supervisory findings and matters requiring
attention.
Bank-wide Goals and Weightings
2017 Strategic Imperative
Description of Measure
2017
Threshold
2017
Target
2017
Maximum
Core Product Utilization (15%)


A measure of the usage of the Bank’s core products (advances, LOCs and
MPF/MPP/MPF Xtra) by its members.




Member Focus
The Core Product Utilization (CPU) ratio is measured at each month-end and shows
if a member is utilizing an advance, a letter of credit (LOC), or has an MPF/MPP
loan outstanding on the Bank’s books or has delivered an MPF Xtra loan during
the month. The CPU ratio is equal to the number of members with activity with
the Bank (i.e., a member has an outstanding advance, LOC, MPF/MPP loan, and/or
has delivered an MPF Xtra loan) divided by the total number of members. At
year-end, the monthly figures will be averaged to arrive at a figure that will
be used to determine the level of achievement on this goal.
This goal captures the core products offered to FHLB Des Moines members. The
measures were determined based upon the 3-year minimum and maximum to set
threshold and maximum levels. This is the same criteria used to set the ranges
for 2016.


60.2%
65.7%
67.2%
Advance Penetration (15%)


A measure of the average advance to assets ratio of the Bank’s depository
members.
Member Focus
The Advance Penetration ratio is a simple average of monthly average total
advances divided by 3rd Quarter 2016 member assets reported on the member
regulatory report for all active member banks, thrifts, and credit unions as of
12/31/16. Member mergers are handled retrospectively, and new members during
2017 are not included.
This goal will capture all depository members and treat each equally regardless
of size (i.e. not weighted by assets). Like the core product utilization goal,
the threshold and maximum levels were based on the three year minimum and
maximum levels. Target was set at the average level for 2016.






2.03%
2.83%
3.04%






--------------------------------------------------------------------------------





Bank-wide Goals and Weightings
2017 Strategic Imperative
Description of Measure
2017
Threshold
2017
Target
2017
Maximum
Operational Risk Management (10%)


A measure of the effectiveness of the Bank’s efforts to improve operations. Goal
will be measured by a basket of five metrics on a pass/fail basis.


Operational Excellence


•
Zero SOX “significant deficiencies,” which will require, in part, prompt
remediation of control deficiencies after each round of testing.
•
Zero SOX “material weaknesses,” which will require, in part, prompt remediation
of control deficiencies after each round of testing.
•
No preventable business disruptions (excluding cyber risk events) that impact
members for more than 4 hours. Business disruptions would include inability of
members to take out advances, wire funds, move securities, and have access to
member information.
•
No single operational loss exceeding $1 million or no accumulated operational
losses within the calendar year of $2 million.
•
No cyber-risk events disrupting business operations or impacting Bank’s
reputation.








3/5
4/5
5/5
Operational Risk Management - UDA Control Environment Management
(15%)


A measure of the effectiveness of the Bank’s efforts to prevent a 2017 SOX
material weakness related to UDAs. The measures are derived from the Bank’s UDA
17 project plan.




Operational Excellence
To achieve target performance, the following must be completed:
•
Provide UDA control execution training for employees by 6/30/17
•
Review and implement the independent firm’s recommendations to ensure
effectiveness of the UDA controls by 6/30/17
•
Streamline 30 SOX UDAs by 12/31/17
•
Automate 11 SOX UDAs by 12/31/17
•
Train all UDA impacted employees on the CIMCON tool and implement the use of
CIMCON on all high risk and SOX related UDAs by 12/31/17.


Achievement of less than or greater than target will be determined by the Board
of Directors.


 
See Explanation in Description of Measure
 






--------------------------------------------------------------------------------





Bank-wide Goals and Weightings
2017 Strategic Imperative
Description of Measure
2017
Threshold
2017
Target
2017
Maximum
Financial Management (10%)


A measure of the effectiveness of the Bank’s efforts to manage market risk,
credit risk, and liquidity risk while maintaining an adequate level of capital.
Goal will be measured by a basket of five metrics on a pass/fail basis.
 


Financial Management


•
Zero market risk limit breaches.
•
Zero credit risk limit breaches.
•
Zero liquidity risk limit breaches.
•
Maturity Gap reduced in line with Bank targets of 23% for the 3-month gap and
35% for the 1-year gap by 9/30/17. Maturity gap is the difference between the
Bank’s maturing assets and liabilities measured as a percentage to assets. The
goal will be to reduce both terms to FHLB Financial Officer targets.
•
Remediate the Retained Earnings MRA.






3/5
4/5
5/5






--------------------------------------------------------------------------------





Bank-wide Goals and Weightings
2017 Strategic Imperative
Description of Measure
2017
Threshold
2017
Target
2017
Maximum
Spread Between Adjusted Return on Capital Stock and average 3-month LIBOR (20%)
(This goal has a 15% weighting for the Management Committee)
 
A measure of profitability in which GAAP net income is adjusted for certain
volatile and non-recurring items as disclosed in the Bank’s SEC reporting
documents on Form 10-K and Form 10-Q.






Financial Management
The spread between average 3 month LIBOR and Adjusted Return on Capital Stock
(AROCS) for 2017. GAAP net income is adjusted for the impact of 1) market
adjustments relating to derivative and hedging activities and instruments held
at fair value; 2) realized gains (losses) on investment securities; and 3) other
non-routine and unpredictable items, including asset prepayment fee income, debt
extinguishment losses, merger related expenses, and net gains on litigation
settlements. This measures, on an adjusted basis, the dividend percentage above
average 3 month LIBOR that could be paid to members if 100% of earnings were to
be paid as dividends.


The threshold, target and maximum numbers have been revised to reflect the
projections as of December 31, 2016. The numbers presented at the December HRC
meeting reflected projections based on the forecast for the SBP which was
completed earlier in the year.


2.28%
5.17%
6.93%






--------------------------------------------------------------------------------





Bank-wide Goals and Weightings
2017 Strategic Imperative
Description of Measure
2017
Threshold
2017
Target
2017
Maximum
MVCS (15%)
(This goal has a 10% weighting for the Management Committee members)


A measure to ensure Bank can always repurchase or redeem capital stock at par.




 
Financial Management
Measured as a 12-month average.


At the threshold, the Bank must maintain its MVCS at no less than $100 to be
able to redeem/repurchase stock at par. There will not be a maximum for this
goal.




$100.0
$117.9
N/A
Diversity and Inclusion (10% for Management Committee team members only)


A measure of achievement on 2017 diversity and inclusion goals outlined in the
2017-2019 Diversity and Inclusion Strategic Business Plan. Goal will be measured
by a basket of five metrics on a pass/fail basis.


People and Culture


•
Provide a diverse talent pool of applicants for all corporate VP and above
openings
•
Achieve >90% participation in 2017 diversity and inclusion education workshop
for managers and employees based on the employee number at time of the workshop
implementation.
•
Achieve >80% participation by voting members of the Management Committee in the
executive commitment journey workshops.
•
Complete the development of a supplier diversity strategy.
•
Initiate and convene the Des Moines Talent for the Future initiative.


The above actions align with the 2017-2019 Diversity and Inclusion Strategic
Business plan focus areas of workforce, workplace, supplier and community.








3/5
4/5
5/5






--------------------------------------------------------------------------------






Exhibit 2


Deferred Award Payout Determination


The Deferred Award earned in 2017 will be paid in 2021. The actual amount of the
award paid in 2021 will depend principally on the Bank’s average EVCS in 2017,
modified by a 90 percent-110 percent for the average EVCS in the year 2020.
Modifying the amount of award paid using the level of the Bank’s EVCS over the
final year ensures that over the interim period, management continues to operate
the Bank in a profitable and prudent manner. It also ensures that management
does not take short-term measures in 2017 to secure a long-term incentive award
in 2021 that would be detrimental to the Bank over the long-term.


The EVCS modifier for the Deferred Award is as follows:


◦
If the average quarterly EVCS for 2020 is less than $90 per share, the modifier
would be zero, resulting in no Deferred Award.

◦
If the average quarterly EVCS for 2020 is $90 per share, the modifier would
equal 90%, meaning that actual awards would equal 90% of the potential award.

◦
For every dollar that the average quarterly EVCS for 2020 exceeds $90 per share,
one percentage point would be added to the multiplier of 90% up to a maximum
multiplier of 110%.



For example, if the Bank were to achieve maximum on the 2017 Bank-wide business
performance goals and individual/team goals and if EVCS were to average $110 per
share or more in 2020, then the absolute maximum Deferred Award payouts under
the Plan would be as follows:
 
 
Payout As a % of Base Salary at Excess/Maximum Achievement Level


Maximum Payout with Multiplier at 110%


 
 
 
Tier 1
50.00
%
55.00
%
Tier 2
40.00
%
44.00
%
Tier 3
30.00
%
33.00
%
Tier 4
18.40
%
20.24
%



In addition to the modifier described above, the HRC may consider other factors,
including:


1.
Operational errors or omissions that result in material revisions to the
financial results, information submitted to the FHFA, or data used to determine
incentive payouts;

2.
Untimely submission of information to the SEC, OF and/or FHFA; or

3.
The Bank fails to make sufficient progress, as determined by the FHFA, in the
timely remediation of examination, monitoring and other supervisory findings and
matters requiring attention.

on.


The HRC shall consider the relevant facts and circumstances and reduce incentive
awards commensurate with the materiality of the exception relative to the Bank’s
financial and operational performance and financial reporting responsibilities.





